Title: To James Madison from Jesse Atwater, 4 August 1808
From: Atwater, Jesse
To: Madison, James



Sir
Thursday Morning Augt. 4th. 1808 on board Schooner Hope

A sail this minute discovered supposed to be a fishing boat gives us a hope to inform you that we are in Lat. 43.5 N. Londe. 53. 5 W. all in good health.  We are nine days from Cape Henry have had very light winds thus far without the exception of a day, tho we have had a good wind this morning, which we hope will continue.

Jesse Atwater
N Haley

